Exhibit 10.2

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”) is entered into on July 2,
2014 (the “Effective Date”) by and between Bazaarvoice, Inc., a Delaware
corporation (“Bazaarvoice”), and Wavetable Labs, Inc., a Delaware corporation
(“Wavetable”). Bazaarvoice and Wavetable are sometimes referred to in this
Agreement individually as a “Party” or together as the “Parties.” Capitalized
terms not otherwise defined in this Agreement have the meaning set forth in the
Merger Agreement (as defined below).

Recitals

A. Pursuant to that certain Amended and Restated Agreement and Plan of Merger
dated June 25, 2014 (as the same may hereafter be amended or modified, the
“Merger Agreement”) by and among Bazaarvoice and Wavetable Labs, LLC, a Delaware
limited liability company (“Wavetable LLC”), among others, Wavetable LLC intends
to acquire Bazaarvoice’s subsidiary, PowerReviews, LLC (“PowerReviews”).

B. Prior to the Closing Date, Wavetable LLC converted from a Delaware limited
liability company into Wavetable, a Delaware corporation.

C. Effective as of the Closing Date, Bazaarvoice desires to provide to
Wavetable, and Wavetable desires to receive from Bazaarvoice, certain services
on the terms and subject to the conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

Article 1

Transition Services

1.1 Services. Subject to the terms and conditions set forth in this Agreement,
Bazaarvoice will perform for Wavetable the professional, technical, or other
services (the “Services”) described in this Agreement, including in each
Statement of Work attached hereto (each, an “SOW”) in connection with the
Business. “Business” means the business of PowerReviews as such business was
conducted by Bazaarvoice and its Affiliates prior and up to the Closing Date.

1.2 Additional Resources. Except as otherwise provided in this Agreement, in
providing the Services, Bazaarvoice is not obligated to: (a) maintain the
employment of any specific employee; (b) purchase, lease or license any
additional equipment or software; (c) amend agreements or other arrangements
with third parties to make available functionality or features that such third
parties are not providing to Bazaarvoice in connection with the Business as of
the Closing Date or during the 3-month period prior to the Closing Date; or (d)
pay any costs related to the transfer or conversion of the Business to
Wavetable. Subject to Section 2.3 (Payment Terms), Article 4 (Term; Termination)
and Section 7.5 (Force Majeure), (i) in connection with the Services,
Bazaarvoice will use commercially reasonable efforts to maintain the provision
of third party technical services provided to Wavetable hereunder and, (ii) if
Bazaarvoice is unable to so do, Bazaarvoice shall continue to make such
technical services available to Wavetable at Bazaarvoice’s cost (either directly
or through an alternate provider of services substantially similar to the
unavailable services).



--------------------------------------------------------------------------------

1.3 Subcontractors. Subject to providing Wavetable prior written notification,
Bazaarvoice may engage one or more Subcontractors to perform all or any portion
of Bazaarvoice’s duties under this Agreement, provided that any such
Subcontractor agrees in writing to be bound by confidentiality obligations at
least as protective of Wavetable as the terms of Article 5 (Confidentiality). As
used in this Agreement, “Subcontractor” means any individual, partnership,
corporation, firm, association, unincorporated organization, joint venture,
trust or other entity engaged by Bazaarvoice to perform Services under this
Agreement. Bazaarvoice will not have any obligation to engage any Subcontractor
to provide any Service. To the extent Wavetable reasonably determines that a
Subcontractor is reasonably likely to cause Bazaarvoice to breach its
obligations under this Agreement and, as a result, Wavetable requests that
Bazaarvoice replace such Subcontractor, Bazaarvoice shall hold executive level
meetings with Wavetable and the Subcontractor to attempt to promptly mitigate
such breach and, if such breach cannot be mitigated, Bazaarvoice shall use
reasonable efforts to secure a new Subcontractor that is reasonably acceptable
to Wavetable. Notwithstanding Bazaarvoice’s use of Subcontractors, Bazaarvoice
shall be and remain fully responsible and liable for fulfilling all of
Bazaarvoice’s obligations under this Agreement and for all acts and omissions of
its employees and agents.

Article 2

Compensation

2.1 Charges for Services. For performance of the Services, Wavetable will pay
Bazaarvoice the compensation set forth in the applicable SOW (the “Fee
Schedule”). The Parties will use good faith efforts to discuss and adjust
pricing in any situation in which the actual cost for a Service is reasonably
expected to vary materially from the estimated charge, if any, set forth on the
applicable Fee Schedule for a particular Service.

2.2 Reimbursement of Expenses. During the Term, Wavetable will reimburse
Bazaarvoice for reasonable out-of-pocket expenses incurred by Bazaarvoice during
the course and within the scope of providing the Services as well as pay for or
reimburse reasonable travel related expenses (including, without limitation,
airfare, accommodation, transportation and meal expenses); provided, that, any
such out-of-pocket or travel related expenses must be pre-approved in writing by
Wavetable and conform to Bazaarvoice’s Expense Reimbursement Policy.

2.3 Payment Terms. Bazaarvoice will bill Wavetable for all charges pursuant to
this Agreement on or about the 15th day of each month for Services provided and
expenses incurred during the prior calendar month. Wavetable will pay
Bazaarvoice for undisputed charges for Services provided under this Agreement
within 30 days after receipt of an invoice therefor (and any amount disputed in
good faith may be withheld by Wavetable), except to the extent such charges have
been offset pursuant to Exhibit D. Late payments will bear interest at the
lesser of 12% per annum or the maximum rate allowed by law. If Wavetable fails
to pay the full amount of any invoice within 30 days of the relevant payment due
date, such failure will be considered a material breach of this Agreement
(except to the extent of any amounts reasonably disputed by Wavetable in good
faith) and, subject to Section 4.2(c)(ii), Bazaarvoice may, without liability,
suspend its obligations under this Agreement to provide any and all Services to
Wavetable until such time as undisputed portions of such invoices have been paid
in full; provided, that (a) Bazaarvoice has provided written notice (the
“Payment Notice”) to Wavetable describing the payment default (including the
amount owing) and indicating that Bazaarvoice intends to suspend the Services as
of a date that is no less than 10 days from the date of Bazaarvoice’s delivery
of the Payment Notice (the “Suspension Date”) and (b) Wavetable has not paid the
amount owing to Bazaarvoice prior to the Suspension Date. Should Wavetable
dispute any portion of any invoice, Wavetable will promptly notify Bazaarvoice
in writing of the nature and basis of the dispute, will make good faith efforts
to resolve the dispute and will promptly pay any previously disputed amount
within 5 days of resolution of the dispute. Wavetable will not offset any
amounts payable by it under this Agreement against any amounts owed to it by
Bazaarvoice or any of Bazaarvoice’s Affiliates under this Agreement or under the
Merger Agreement or any other agreement contemplated by, or entered into in
connection with, the Merger Agreement.

 

- 2 -



--------------------------------------------------------------------------------

2.4 Taxes. Wavetable is responsible for all taxes (including sales and use
taxes), duties, fees and other charges imposed on the Services provided to
Wavetable hereunder other than taxes based on Bazaarvoice’s net income,
employment taxes in respect of Bazaarvoice’s employees, and for taxes on any
property Bazaarvoice owns or leases. Wavetable will pay any additional amounts
as are necessary to ensure that the net amounts received by Bazaarvoice after
all such taxes, duties, fees and other charges (collectively, “taxes”) are paid
are equal to the amounts that Bazaarvoice would have been entitled to in
accordance with this Agreement as if the taxes did not exist, regardless of
whether such taxes were included on the initial applicable invoice to Wavetable.
The Parties shall use commercially reasonable efforts to minimize the amount of
taxes imposed on Services provided under this Agreement and to cooperate in any
audit, investigation or litigation regarding such taxes.

Article 3

General Obligations; Standard Of Care; Proprietary Rights

3.1 Performance.

(a) Bazaarvoice will maintain sufficient resources and personnel to perform its
obligations under this Agreement.

(b) Bazaarvoice will use commercially reasonable efforts to provide the Services
in accordance with all service levels set forth herein, and with Bazaarvoice’s
applicable policies, procedures and practices in effect immediately before the
Closing Date relating to or in connection with the Business, and will exercise
not less than the same degree of care and skill as it generally exercises in
performing similar services for itself.

3.2 Transitional Nature of Services; Changes. The Parties acknowledge the
transitional nature of the Services and that they may mutually agree to changes
from time to time in the manner by which Bazaarvoice performs the Services.

3.3 Good Faith Cooperation; Consents. The Parties will cooperate in order to
facilitate the orderly transition of services and support relating to
PowerReviews from Bazaarvoice to Wavetable and each Party will take reasonable
efforts to enable such transition, including without limitation those activities
set forth in the cut-over plan developed by the Parties. The Parties will use
good faith efforts to cooperate with each other in all reasonable respects in
all matters relating to the provision and receipt of Services. Such cooperation
includes exchanging information and, where reasonably necessary to perform a
Service, obtaining all third party consents, licenses, sublicenses or approvals
necessary to permit each Party to perform its obligations under this Agreement
(including, by way of example, not by way of limitation, rights to use third
party software needed for the performance of Services). The reasonable and
documented costs of obtaining such third party consents, licenses, sublicenses
or approvals will be borne by Wavetable. The Parties will maintain in accordance
with their respective standard document retention procedures, documentation
supporting the information relevant to fee and cost calculations contained in
this Agreement and cooperate in all reasonable respects with each other in
making such information available as needed in the event of a tax audit, whether
in the United States or any other country.

3.4 Alternatives. If Bazaarvoice is unable to provide any Service because of a
failure by Wavetable to obtain necessary consents, licenses, sublicenses or
approvals pursuant to Section 3.3 (Good Faith Cooperation; Consents), the
Parties will negotiate in good faith in an effort to agree upon a reasonable
alternative approach. Until such alternative approach is found or the problem
otherwise resolved to the satisfaction of the Parties, Bazaarvoice may suspend
its obligation to perform that item of Services without liability or penalty. To
the extent a mutually agreed upon alternative approach requires payment above
and beyond that which is included in Bazaarvoice’s charge for the Service in
question, Wavetable will be responsible for any such payment unless the Parties
otherwise agree in writing.

 

- 3 -



--------------------------------------------------------------------------------

3.5 Assistance from Wavetable. Wavetable will provide Bazaarvoice with access to
its personnel, books and records to the extent Bazaarvoice reasonably determines
is necessary for Bazaarvoice to perform the Services, subject to the terms of
this Agreement. In particular, during the Term, Wavetable will furnish
Bazaarvoice with information in its possession and control and such other
reasonable assistance as Bazaarvoice reasonably determines is necessary to
enable Bazaarvoice to perform the Services. If Wavetable’s failure to furnish
such information and assistance renders Bazaarvoice unable to perform any item
of Service without unreasonable difficulty, Bazaarvoice may suspend its
obligation to perform that item of Service without liability or penalty to
Bazaarvoice until Wavetable furnishes such information or assistance.

3.6 Proprietary Rights. In the event deliverables, materials, program materials,
software, flowcharts, notes, outlines and the like, used, created, developed or
provided to Wavetable by Bazaarvoice in connection with the Services
(collectively the “Work Product”), as between Bazaarvoice and Wavetable, all
intellectual property rights in the Work Product will be the sole property of
Bazaarvoice, subject to the clauses below. Bazaarvoice and Wavetable acknowledge
that any commercially available third party software tools and utilities or
other technology or works of authorship (“Third Party Products”) that
Bazaarvoice uses in connection with the Services shall not be deemed to be Work
Product; provided, however, that any materials created or developed in
connection with any Third Party Products by or on behalf of Bazaarvoice
including without limitation all program materials, software, flowcharts,
methodologies, formulas, processes or algorithms shall be deemed to be Work
Product. Subject to Wavetable’s compliance with this Agreement, including all
payment obligations, Bazaarvoice hereby grants to Wavetable a non-exclusive,
worldwide license under Bazaarvoice’s rights in the Work Product to use the Work
Product solely in connection with Wavetable’s use of the product of the
Services. No other grants of licenses or rights to Wavetable will be implied
from the provisions stated in this Agreement. Wavetable will not reverse
engineer, decompile, or otherwise attempt to derive source code from any
portions of the Work Product delivered in object code form.

Article 4

Term; Termination

4.1 Term. The term of this Agreement (the “Term”) will commence on the Closing
Date and continue until the first anniversary of the Closing Date (the
“Expiration Date”), unless earlier terminated as set forth in this Agreement.

4.2 Termination.

(a) Termination of an SOW for Convenience. Wavetable may terminate any SOW, or
any specific Services under any SOW, for any reason or no reason at any time
upon 30 calendar days’ prior written notice to Bazaarvoice (or, if mutually
agreed by Wavetable and Bazaarvoice, for the number days less than 30 when
Bazaarvoice is able to eliminate its costs for such Services); provided,
however, that each SOW shall remain in effect until the earlier of (i) the date
on which such SOW is terminated or (ii) the date on which all Services under
such SOW have been terminated.

(b) Termination of the Agreement for Convenience. Wavetable may terminate this
Agreement for any reason or for no reason at any time upon 30 calendar days’
prior written notice to Bazaarvoice.

 

- 4 -



--------------------------------------------------------------------------------

(c) Termination for Breach.

(i) Either Party may terminate this Agreement in its entirety or with respect to
a specific Service if the other Party materially breaches a provision of this
Agreement or with regard to that particular Service, respectively and does not
cure such breach (or does not take reasonable steps required under the
circumstances to cure such breach) within 60 days after being given written
notice of the breach, provided that the terminating Party has complied with the
provisions of Section 7.4 (Dispute Resolution) and provided that Bazaarvoice has
no right to terminate this Agreement as a result of Wavetable’s failure to make
payment if Wavetable is disputing in good faith its obligation to pay with
respect to a default in payment provided that all undisputed amounts due have
been paid. If any proceeding is commenced by or against either Party for the
purpose of subjecting its assets to any law relating to bankruptcy or insolvency
or for the appointment of a receiver for the business, property, affairs or
revenues of such Party, or if such Party makes a general assignment of its
assets for the benefit of creditors, then the other Party may, at its option
without further notice to or demand of, in addition to all other rights and
remedies provided at law or in equity, terminate this Agreement, effective
immediately upon written notice to the other Party hereto, and all rights,
privileges and licenses granted or created under this Agreement.

(ii) Notwithstanding anything else herein to the contrary, Bazaarvoice shall not
suspend or terminate this Agreement prior to the Expiration Date without first
notifying the Trustee and Wavetable in writing in accordance with Section 7.4
and receiving the written approval of the Court (as defined in Section 7.4) that
it may suspend or terminate this Agreement.

4.3 Survival. In the event of any termination with respect to one or more, but
less than all Services, this Agreement will continue in full force and effect
with respect to any Services not subject to such termination in accordance with
the terms of this Agreement. Section 4.2 (Termination), Article 5
(Confidentiality), Section 6.2 (Disclaimer), Section 6.3 (Limitation of
Liability), Section 6.4 (Indemnity) (to the extent claims arise during the Term)
and Article 7 (Miscellaneous) will survive termination or expiration of this
Agreement, as will Article 2 (Compensation) with respect to fees and charges
payable by Wavetable for Services rendered and expenses incurred through the
date of such termination or expiration.

Article 5

Confidentiality

5.1 Definition. “Confidential Information” means any secret, confidential or
proprietary information provided by one Party (the “Disclosing Party”) to the
other (the “Receiving Party”) in connection with this Agreement, whether
provided in written, oral, graphic, video, computer or other form, or which is
otherwise deemed to be “Confidential Information” by the terms of this Agreement
and all other information that has not been made available by the Disclosing
Party to the general public, including information that relates to or is (a) the
existing or proposed research, development efforts, business, plans, products,
services, finances, technology or affairs of the Disclosing Party or (b) third
party confidential information entrusted to the Disclosing Party.

5.2 Exclusions. “Confidential Information” excludes information that (a) the
Receiving Party can demonstrate is: (i) now or hereafter, through no
unauthorized act or failure to act on Receiving Party’s part, in the public
domain, (ii) known to the Receiving Party from a source other than the
Disclosing Party (including former employees of the Disclosing Party) (and with
respect to Bazaarvoice’s non-disclosure obligation, this clause (ii) exception
shall not include information regarding PowerReviews that was confidential as of
the date hereof) without an obligation of confidentiality at the time Receiving
Party receives the same from the Disclosing Party, as evidenced by written
records, (iii) hereafter

 

- 5 -



--------------------------------------------------------------------------------

furnished to the Receiving Party by a Third Party as a matter of right and
without restriction on disclosure, (iv) furnished to others by the Disclosing
Party without restriction on disclosure or (v) independently developed by the
Receiving Party without use of the Disclosing Party’s Confidential Information,
and (b) Bazaarvoice or Wavetable is permitted to use without a confidentiality
restriction pursuant to the Merger Agreement.

5.3 Confidentiality Obligations. The Receiving Party shall treat as confidential
all of the Disclosing Party’s Confidential Information and shall not use such
Confidential Information except as necessary to perform its obligations or
exercise its rights under this Agreement. Without limiting the foregoing, the
Receiving Party shall use the same degree of care and means that it utilizes to
protect its own information of a similar nature, but in any event not less than
reasonable care and means, to prevent the unauthorized use or the disclosure of
such Confidential Information to third parties. Confidential Information may be
disclosed only to employees, contractors or permitted assignees of the Receiving
Party with a reasonable “need to know” who are instructed and under a duty not
to disclose the Confidential Information and not to use the Confidential
Information for any purpose, except as set forth in this Agreement. Nothing in
this Agreement shall prevent the Receiving Party from disclosing Confidential
Information to the extent the Receiving Party is legally compelled to do so by
any governmental investigative or judicial agency pursuant to proceedings over
which such agency has jurisdiction, or in connection with the requirements of an
initial public offering or securities filing; provided, however, that prior to
any such disclosure, the Receiving Party shall (a) assert the confidential
nature of the Confidential Information to the agency, (b) if legally permitted,
immediately notify the Disclosing Party in writing of the agency’s order or
request to disclose, and (c) cooperate fully with the Disclosing Party in
protecting against any such disclosure and/or obtaining a protective order
narrowing the scope of the compelled disclosure and protecting its
confidentiality. Notwithstanding the foregoing or anything herein to the
contrary, Wavetable shall not be subject to the provisions of this Section 5.3
or any restrictions on the use or Confidential Information to the extent exempt
pursuant to (i) the Merger Agreement or any other agreement contemplated by, or
entered into in connection with, the Merger Agreement or (ii) the DOJ Order (as
defined below).

5.4 Survival of Confidentiality Obligations. The obligations of the Parties with
respect to Confidential Information, as are set forth in this Article 5, shall
remain in force and effect at all times during the Term and: (a) with respect to
Confidential Information that constitutes a trade secret under applicable law,
for so long as such trade secret status is maintained; and (b) with respect to
Confidential Information that does not constitute a trade secret, for 5 years
after termination or expiration of the Term of this Agreement.

Article 6

Warranties; Disclaimer; Limitation of Liability; Indemnity

6.1 Representations and Warranties. Bazaarvoice warrants, represents, and
covenants that the Services shall be performed in a timely, workpersonlike, and
professional manner by appropriately qualified, certified, skilled, and
experienced personnel, in accordance with all applicable laws, regulations and
industry standards, and shall meet all service levels set forth herein,
including in the applicable SOW. In the event of a breach of the foregoing
warranty, Wavetable will allow Bazaarvoice to reperform the Services promptly in
a manner that conforms to the warranty.

6.2 Disclaimer. THE WARRANTY SET FORTH IN SECTION 6.1 CONSTITUTES AND EXPRESSES
THE ENTIRE STATEMENT OF THE PARTIES WITH RESPECT TO WARRANTIES. BAZAARVOICE AND
WAVETABLE DISCLAIM ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO
THIS AGREEMENT, INCLUDING ANY WARRANTIES AS TO MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR ANY OTHER MATTER WITH RESPECT TO ANY SERVICE OR
DELIVERABLE PROVIDED UNDER THIS AGREEMENT.

 

- 6 -



--------------------------------------------------------------------------------

6.3 Limitation of Liability. EXCEPT FOR LIABILITY ARISING OUT OF BREACHES OF
Article 5 (CONFIDENTIALITY), (i) NEITHER PARTY OR ITS SUBSIDIARIES OR OTHER
AFFILIATES WILL BE LIABLE TO THE OTHER PARTY OR ITS SUBSIDIARIES OR OTHER
AFFILIATES FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE
DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND (ii) THE
TOTAL COLLECTIVE LIABILITY OF EACH PARTY UNDER THIS AGREEMENT (OTHER THAN
WAVETABLE’S PAYMENT OBLIGATIONS) WILL NOT EXCEED (A) $10 MILLION FOR DAMAGES
ARISING OUT OF A PARTY’S WILLFUL MISCONDUCT, OR (B) $1 MILLION FOR DAMAGES
ARISING OUT OF A CLAIM OTHER THAN A CLAIM ARISING OUT OF A PARTY’S WILLFUL
MISCONDUCT, IN EACH CASE, (A) AND (B) REGARDLESS OF WHETHER BASED UPON AN ACTION
OR CLAIM IN CONTRACT, WARRANTY, EQUITY, NEGLIGENCE, INTENDED CONDUCT OR
OTHERWISE. THE LIMITATIONS OF LIABILITY SET FORTH IN THIS AGREEMENT WILL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED
IN THIS AGREEMENT.

6.4 Indemnification.

(a) Defense. Bazaarvoice will, at its option and expense, defend Wavetable and
its officers, directors and employees (“Indemnified Party”) from or settle any
claim, proceeding, or suit (“Claim”) brought by a third party against the
Indemnified Party with respect to any Claims of infringement or other violations
of any other intellectual property rights of a third party relating to the
Services and Bazaarvoice having an insufficient number of licenses for the users
of such Services (other than use by any Indemnified Party outside the scope of
the Services); provided, that: (i) Indemnified Party gives Bazaarvoice prompt
written notice of the Claim (except that failure to promptly notify shall not
relieve indemnification obligations of an Bazaarvoice except to the extent it is
prejudiced thereby); (ii) Indemnified Party grants Bazaarvoice full and complete
control over the defense and settlement of the Claim; and (iii) Indemnified
Party provides assistance in connection with the defense and settlement of the
Claim as Bazaarvoice may reasonably request. Indemnified Party will not defend
or settle any Claim without Bazaarvoice’s prior written consent. Indemnified
Party will have the right to participate in the defense of the Claim at its own
expense and with counsel of its own choosing, but Bazaarvoice will have sole
control over the defense and settlement of the Claim.

(b) Indemnity. Bazaarvoice will indemnify Indemnified Party from and pay (i) all
damages, costs, and attorneys’ fees finally awarded against Indemnified Party in
any Claim under Section 6.4(a); (ii) all out-of-pocket costs (including
reasonable attorneys’ fees) reasonably incurred by Indemnified Party in
connection with the defense of a Claim under Section 6.4(a) (other than
attorneys’ fees and costs incurred without Bazaarvoice’s consent after
Bazaarvoice has accepted defense of the Claim); and, (iii) if any Claim arising
under Section 6.4(a) is settled, all amounts to be paid to any third party in
settlement of any the Claim (as agreed to by Bazaarvoice).

(c) Exception. Notwithstanding the preceding sections, the Indemnified Party
will be entitled to employ counsel separate from counsel for Bazaarvoice and
from any other party in such action, proceeding or investigation and to
participate in the action, proceeding or investigation, and Bazaarvoice shall
bear the reasonable fees and expenses of such separate counsel (and shall pay
such fees and expenses as and when incurred), only if either (a) Bazaarvoice
shall not have employed counsel to represent the Indemnified Party within a
reasonable time after Bazaarvoice shall have received written

 

- 7 -



--------------------------------------------------------------------------------

notice of the institution of any such action, proceeding or investigation, or
(b) Bazaarvoice shall authorize, in writing, the Indemnified Party to employ
separate counsel at the expense of Bazaarvoice. In no event shall Bazaarvoice be
obligated to hire more than one separate counsel for all Indemnified Parties.

Article 7

Miscellaneous

7.1 Entire Agreement. This Agreement (including all Exhibits referenced or
attached to this Agreement) and the Merger Agreement (including all Exhibits
referenced or attached to the Merger Agreement) and the other documents and
instruments executed in connection herewith and therewith constitute the entire
agreement between the Parties with respect to the subject matter of hereof and
thereof and supersede all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof and
thereof.

7.2 Relationship Between the Parties. The Parties are “independent contractors,”
and nothing in this Agreement is intended and nothing will be construed to allow
either Party to exercise control or direction over the manner or method by which
the other Party performs its obligations under this Agreement; provided that the
Services to be provided under this Agreement will be furnished in a manner
consistent with the standards governing such Services and pursuant to the
provisions of this Agreement. Each Party understands and agrees that (a) neither
Party will withhold on behalf of the other Party any sums for income tax,
unemployment insurance, social security or any other withholding pursuant to any
law or requirement of any governmental body or make available any of the
benefits afforded to its employees, (b) all of such payments, withholdings and
benefits, if any, are the sole responsibility of the Party incurring the
liability, and (c) each Party will indemnify and hold the other harmless from
any and all loss or liability arising with respect to such payments,
withholdings and benefits, if any.

7.3 Governing Law. This Agreement will be construed in accordance with and all
disputes under this Agreement will be governed by the laws of the State of
Delaware, excluding its conflict of law rules that would result in the
application of the laws of another jurisdiction and the United Nations
Convention on Contracts for the International Sale of Goods. Except as otherwise
set forth in Section 7.4 (Dispute Resolution), all claims brought by a Party
under this Agreement are required to be brought and maintained in the state or
federal courts in Wilmington, Delaware. Any and all counterclaims in any action
must be brought in the same court in which the related proceeding was initiated
in accordance with the foregoing provisions. The Parties agree that such courts
will have exclusive jurisdiction and venue over all disputes between the Parties
that are permitted to be brought in a court of law excluding those pursuant to
Section 7.4 (Dispute Resolution) which will be brought in the jurisdiction
chosen by the Trustee.

7.4 Dispute Resolution. All disputes arising in connection with this Agreement
will be referred for resolution to the Trustee appointed pursuant to the Final
Judgment entered pursuant to Case No. 13-cv-00133 WHO in the U.S. District Court
for the Northern District of California, San Francisco Division (the “Court”),
between United States of America and Bazaarvoice (the “DOJ Order”) to the extent
required in the DOJ Order.

7.5 Force Majeure. If Bazaarvoice is prevented from or delayed in complying,
either totally or in part, with any of the terms or provisions of this Agreement
by reason of a Force Majeure (such an excused failure or delay in performance is
referred to in this Agreement as an “Impracticability”), then upon written
notice to the Wavetable, the affected provisions or other requirements of this
Agreement will be suspended during the period of Impracticability and
Bazaarvoice will have no liability to Wavetable or any other Party in connection
therewith. “Force Majeure” means any act of God or the public enemy, any

 

- 8 -



--------------------------------------------------------------------------------

strike or labor disturbance, accident, explosion, fire, storm, earthquake,
flood, epidemic or any other circumstance or event beyond the reasonable control
of the Party relying upon such circumstance or event. Bazaarvoice may only
implement this provision to the extent the Impracticability also affects the
provision of its services similar to the Services to its clients, if applicable.
Bazaarvoice will resume performance of the Services hereunder immediately upon
conclusion of any condition or event causing a Force Majeure. Bazaarvoice’s sole
responsibility to Wavetable in the event of Impracticability will be to use
commercially reasonable efforts to perform any portion of the Services which are
not Impracticable or to resume performing the Services which are or have become
Impracticable as promptly as reasonably practicable in accordance with the terms
and conditions of this Agreement, with the duration of such suspended Services
tolling the Service time period remaining under the applicable SOW, unless
otherwise agreed to by Bazaarvoice in writing.

7.6 Notices. Any notice, demand, offer, request or other communication required
or permitted to be given by either Party pursuant to the terms of this Agreement
will be in writing and will be deemed effectively given (a) if delivered
personally, on the date of such delivery, (b) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (c) one
business day after being deposited with a nationally recognized overnight
courier service, charges prepaid, or (d) four days after being deposited in the
U.S. mail, First Class, with postage prepaid, in each case addressed to the
attention of the recipient of the other Party as follows:

If to Bazaarvoice:

Bazaarvoice, Inc.

3900 North Capital of Texas Highway, Suite 300

Austin, TX 78746

Attention: Chief Legal Officer

E-mail: bryan.barksdale@bazaarvoice.com

Facsimile: (512) 551-6001

with a copy (which will not constitute notice) to:

Paul R. Tobias

Wilson Sonsini Goodrich & Rosati, Professional Corporation

900 South Capital of Texas Highway

Las Cimas IV, Fifth Floor

Austin, TX 78746-5546

E-mail: ptobias@wsgr.com

Facsimile: (512) 338-5499

If to Wavetable:

PowerReviews, Inc.

440 North Wells

Suite 720

Chicago, IL 60654

Attn: Matt Moog

e-mail: matt@viewpoints.com

Fax: (            ) [            ]-[            ]

 

- 9 -



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

Michael B. Gray

Neal Gerber & Eisenberg LLP

Two North LaSalle Street, Suite 1700

Chicago, IL 60602

E-mail: mgray@ngelaw.com

Fax: (312) 269-8086

Bazaarvoice and Wavetable may substitute a different address, e-mail or
facsimile number, from time to time, if such substitute is provided to the
intended notice Wavetable in writing by notice given in the manner provided in
this Section.

7.7 Counterparts. This Agreement, any Exhibits hereto and the other documents
referred to in this Agreement, may be executed in counterparts via facsimile or
otherwise, each of which will be deemed to be an original but all of which will
constitute one and the same agreement.

7.8 Binding Effect; Assignability. This Agreement will inure to the benefit of
and be binding upon the Parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other person or entity any rights or
remedies of any nature whatsoever under or by reason of this Agreement. Except
as specifically provided to the contrary in this Agreement, neither Party may
assign or otherwise transfer this Agreement or any rights or obligations under
this Agreement (by operation of law or otherwise), without the prior written
consent of the other Party, and any such assignment or transfer will be void.
Notwithstanding the foregoing, a Party may assign this Agreement in its entirety
(including all rights and obligations) to a third party successor to all or
substantially all of the business of such Party to which this Agreement relates,
whether by sale of stock or other equity interests, assets, merger,
reorganization, or otherwise provided that the assigning Party remains obligated
for performance of its obligations hereunder.

7.9 Severability. The Parties have negotiated and prepared the terms of this
Agreement in good faith with the intent that each and every one of the terms,
covenants and conditions in this Agreement be binding upon and inure to the
benefit of the respective Parties. Accordingly, if any one or more of the terms,
provisions, promises, covenants or conditions of this Agreement or the
application thereof to any person or circumstance will be adjudged to any extent
invalid, unenforceable, void or voidable for any reason whatsoever by a court of
competent jurisdiction, such provision will be as narrowly construed as possible
or, if necessary, deleted from this Agreement, and each and all of the remaining
terms, provisions, promises, covenants and conditions of this Agreement or their
application to other persons or circumstances will not be affected thereby and
will be valid and enforceable to the fullest extent permitted by law. To the
extent this Agreement is in violation of applicable law, then the Parties agree
to negotiate in good faith to amend this Agreement, to the extent possible
consistent with its purposes, to conform to law.

7.10 Waiver of Breach. The waiver by either Party hereto of a breach or
violation of any provision of this Agreement will not operate as, or be
construed to constitute, a waiver of any subsequent breach of the same or
another provision of this Agreement.

7.11 Amendment and Execution. This Agreement may be amended only if such
amendment is set forth in a writing executed by both Parties. Any amendment,
modification or extension of this Agreement may only be entered into with the
approval of the Court. Any provision of this Agreement may be waived only if
such waiver is set forth in a writing executed by the Party against whom
enforcement is sought. No course of dealing between or among the Persons having
any interest in this Agreement will be deemed effective to modify, amend or
discharge any part of this Agreement or any rights of obligations of any Person
under or by reason of this Agreement. This Agreement and

 

- 10 -



--------------------------------------------------------------------------------

amendments hereto will be in writing and executed in multiple copies via
facsimile or otherwise on behalf of Bazaarvoice and Wavetable by their
respective duly authorized officers and representatives. Each multiple copy will
be deemed an original, but all multiple copies together will constitute one and
the same instrument.

7.12 Authority. Each of the Parties hereto represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

7.13 Descriptive Headings. The headings contained in this Agreement or in any
Exhibit hereto are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement. Any capitalized term used in
any Exhibit but not otherwise defined in such Exhibit will have the meaning
assigned to such term in this Agreement. When a reference is made in this
Agreement to an Article or a Section, or Exhibit, such reference will be to an
Article or Section of, or an Exhibit to, this Agreement unless otherwise
indicated.

7.14 Additional Assurances. Except as may be specifically provided in this
Agreement to the contrary, the provisions of this Agreement will be
self-operative and will not require further agreement by the Parties, except
that at the request of either Party, the other Party will execute such
additional instruments and take such additional acts as are reasonably necessary
to effectuate this Agreement. The additional acts required to be taken as
provided in this Section will not include the performance of any additional
services that are not expressly included in this Agreement, except to the extent
certain services (including third party services) are (a) provided to the
PowerReviews business as of the date hereof, and (b) unintentionally omitted
from this Agreement or the SOWs by Wavetable, in which case the Parties will
create or modify an SOW in good faith to make such services available to
Wavetable during the remainder of the Term (or such shorter period as agreed) at
their cost, subject to Section 7.11 (Amendment and Execution).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Transition Services
Agreement to be executed in duplicate originals by its duly authorized
representatives.

 

BAZAARVOICE, INC.

By:

 

/s/ James Offerdahl

Name:

  James Offerdahl

Title:

  CFO WAVETABLE LABS, INC.

By:

 

/s/ Matthew Moog

Name:

  Matthew Moog

Title:

  Chief Executive Officer

Exhibits

 

  •   Exhibit A – SOW 1: Business Technology Services

 

  •   Exhibit B – SOW 2: R&D Technology Services

 

  •   Exhibit C – SOW 3: Content Integrity Services

 

  •   Exhibit D – SOW 4: Revenue & Accounting Services

 

  •   Exhibit E – SOW 5: EMEA Client Services

 

  •   Exhibit F – SOW 6: Technical Success Management for U.S. Clients

 

  •   Exhibit G – SOW 7: R&D and Product Management SME Services

 

- 12 -